Per Curiam: The majority of the court are of opinion that the account evidenced by the bank book is not barred until the lapse of sixteen years after the cause of action accrued. The act of November 5, 1849 (Gross’ Stat. 430), is: “All actions, founded upon any promissory note, simple contract in writing, bond, judgment, or other evidence of indebtedness in writing * * shall be commenced within sixteen years after the cause of action accrued.” The entries in the book were made by the bankers, and they charged themselves with the money deposited. *■ They constituted “ evidence of an indebtedness in writing,” within the meaning of the statute. The only other question is, ought interest to be computed upon the account ? It has been over ten years since the deposit of the money, and a demand was repeatedly made of it. The delay of payment was vexatious and unreasonable, and interest should be allowed. The judgment is affirmed. Judgment affirmed.